 
 
Exhibit 10.10

Hyperdynamics Corporation
One Sugar Creek Center Blvd.
Suite 125
Sugar Land, TX 77478


Attention:  Ray Leonard, CEO, Hyperdynamics Corporation (the “Company”)


Dear Mr. Leonard:


This letter agreement confirms our understandings regarding the undersigned’s
holdings of  the Series B Preferred Stock of the Company that is convertible
into Common Stock of the Company (the “Series B Stock”) and warrants to purchase
Common Stock of the Company (the “Warrants”).  The undersigned are holders of
the Series B Stock and the Warrants and are referred to collectively in this
letter agreement as the “Holders.”  The holdings of each of the Holders of each
of these securities are set forth on Exhibit A to this letter agreement.


The Holders are principal stockholders of the Company, and the Holders are
interested in assisting the Company in advancing exploration and exploitation of
its oil and gas concession in Guinea.  The Holders understand the Company has a
working capital deficit, and that the Company needs additional financing in the
near term for working capital and for further seismic work.  The Holders
understand that the Company’s prospects for obtaining additional financing will
be improved by the Holders entering into this letter agreement, and the Holders
understand they will benefit by the Company having improved prospects for
obtaining financing.  The Holders agree with the Company as follows:


1.  The Holders own an aggregate of 2,406 shares of Series B Stock.  The Holders
convert all of their Series B Stock, and deliver to the Company for cancellation
certificates (accompanied by stock powers duly endorsed) evidencing all 2,406
shares for cancellation by the Company in connection with the conversion.  The
Company recognizes the conversion of the Series B Stock into an aggregate of 15,
822, 222 shares of the Common Stock and agrees to have its transfer agent issue
share certificates for the 15, 822, 222 shares in the names and denominations as
set forth on Exhibit A.  The conversion ratio was calculated by dividing the
stated value of $1,000 per share of Series B Stock by the Conversion Price of
$0.135 and then multiplying by the number of Series B Stock shares outstanding
of 2,406. The calculated amount of shares the Company’s common stock to issue
upon conversion is therefore calculated (($1,000 / $0.135) x 2,406) to be
seventeen million eight hundred twenty two thousand two hundred and twenty two
(17,822,222), rounded down to the nearest single whole share. This calculated
amount is reduced by two million shares given back to the Company to result in
the total of fifteen million eight hundred twenty two thousand two hundred and
twenty two (15, 822, 222) shares.


2.  The Company agrees that, if it is successful in obtaining equity or debt
financing in a minimum amount of $10,000,000, it will, no later than 10 business
days after receipt of such financing, deliver to the Holders a cash dividend
payable on the Series B Stock previously owned by them in the aggregate amount
of $430,000, payable in the amounts to the individual Holders as set forth on
Exhibit A.


3.  The Holders own Warrants to purchase an aggregate of 4,980,000 shares of the
Common Stock.  The Holders hereby agree with the Company to the cancellation of
Warrants to purchase an aggregate of 1,000,000 shares of the Common Stock, as
set forth on Exhibit A.  The Company will send Amended and Restated Warrant
Agreements to Michael E. Watts to reflect this cancellation.


4.  Of the aggregate of 15,822, 222 shares of Common Stock to be issued by the
Company, an aggregate of 2,000,000 shares will be donated by the Holders to the
American Friends of Guinea, a charitable organization that the Company is
working with to help support to the people of Guinea, as follows: 670,000 shares
on or before July 1, 2010; 670,000 shares on or before July 1, 2011, and 660,000
shares on or before July 1, 2012.   Of the Warrants to purchase an aggregate
of  3,980,000 shares of Common Stock held by the Holders (after the cancellation
of Warrants to purchase 1,000,000 shares as set forth herein), Warrants to
purchase an aggregate of 1,000,000 shares will be donated by the Holders ot the
American Friends of Guinea, as follows: 333,333 warrants on or before July 1,
2010; 333,333 warrants on or before July 1, 2011; and 333,334 warrants on or
before July 1, 2012.


5.  The Holders have had, directly or indirectly, a long history of involvement
with the Company with  access to material information regarding the Company, and
acknowledge that they have received adequate information concerning all matters
which they consider material to a decision to acquire the Common Stock and to
enter into this letter agreement.  The Holders understand the speculative nature
of the Common Stock, the Company’s precarious financial position, the
uncertainty of discovering oil and gas and exploiting the Company’s concession
in Guinea, and the high degree of risk of investing in the Common Stock.


6.  The Holders understand that the shares of Common Stock issued upon
conversion of the Series B  Stock and exercise of the Warrants have not been
registered under the Securities Act of 1933, as amended, or under any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless subsequently registered thereunder, or transferred pursuant to an
exemption from registration.  The Holders acknowledge that the stock
certificates issued to the Holders will bear a legend setting forth this
restriction. The Company understands that the underlying shares that the Series
B Stock are converted into have been fully paid and non-assessable since 2001
and that the restrictive legend in this paragraph 6 is eligible for removal upon
request of non affiliates to the Company.


7.   The Holders agree that, commencing on the date hereof and ending on July 1,
2010, without the written consent of the Company which may be withheld in the
Company’s sole discretion, they will not (i) sell, offer to sell, contract or
agree to sell, hypothecate, hedge, pledge, grant any option to purchase, make
any short sale or otherwise dispose of or agree to dispose, directly or
indirectly, any of the 15,822,222 shares of Common Stock acquired pursuant to
the conversion of the Series B Stock, or any of the shares which may be acquired
pursuant to exercise of the Warrants, or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any these shares, whether any such transaction is
to be settled by delivery of such shares, in cash or otherwise.  Provided,
however, that, as described in paragraph 8 below,  this lock-up shall not apply
to up to 1,000,000 of the shares of Common Stock acquired pursuant to the
conversion of the Series B Stock.


 The Holders agree that this lock-up is irrevocable and shall be binding upon
their respective heirs, legal representatives, successors and assigns.  The
Holders acknowledge that the stock certificates issued to the Holders will bear
a legend referencing this lock-up.  If any shares of Common Stock or Warrants
are donated to the American Friends of Guinea prior to July 1, 2010, they will
be subject to this lock-up restriction, except for up to 100,000 shares and
otherwise should more be approved by the Company.


8.  If the Company is successful in obtaining equity or debt financing in a
minimum amount of $10,000,000 (and the maximum amount of which will be in the
sole discretion of the Company),  and any underwriter involved in the offering
believes that market conditions would permit the resale of Common Stock of the
Holders, then up to 1,000,000 of the shares of Common Stock held by the Holders
shall be released from the lock-up restriction set forth in paragraph 7 above.


9.  The Holders and the Company agree that irreparable damage could result if
this letter agreement is not performed in accordance with its terms, and either
party may be entitled to specific performance, in addition to any other remedy
at law, or in equity.


10.  The terms of this letter agreement shall be construed and interpreted in
accordance with the laws of the State of Texas and shall be binding upon and
inure to the benefit of the Company, each Holder, and their respective heirs,
legal representatives, successors and assigns.  This letter agreement
constitutes the entire agreement of the Holders with the Company with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, both written and oral, by the Holders and the Company with
respect to the subject matter hereof.  Each Holder acknowledges that he has had
the opportunity to consult with his or its personal attorney prior to entering
into this letter agreement and that no part of this letter agreement shall be
construed against any party on the basis of authorship.


11.  The execution of this Agreement by any Holder or the Company, and the
delivery of a copy thereof bearing a facsimile or a scanned signature, shall be
valid and enforceable and shall, for all purposes, be treated as an original
signature.


If this correctly sets forth our understanding, please so indicate below.


Very truly yours,
 
TWJ NAVIGATION, INC.
 
By:       /s/ Kent
Watts                                                         
    Name: Kent Watts
    Title:   President
    Date:    9/29/09                                                      
 
JJ NAVIGATION, INC
 
By:       /s/Ernest M.
Watts                                                         
    Name: Ernest M. Watts
    Title:  President
    Date:   9/29/09                                                      
 
CW NAVIGATION, INC.
 
By:        /s/Christopher
Watts                                                        
    Name: Christopher Watts
    Title:   President
    Date:   9/29/09
                                                         
KD NAVIGATION, INC.
 
By:      /s/Kara M.
Driver                                                          
    Name: Kara M. Driver
    Title:   VP and Secretary
    Date:    9/29/09
                                                        
KW NAVIGATION, INC.
 
By:          /s/Michael
Watts                                                      
    Name: Michael Watts
    Title:   President
    Date:    9/29/09                                                        
 


Michael E. Watts, Individually
 
Agreed and Accepted:
 
HYPERDYNAMICS CORPORATION
 




By:        /s/ Ray
Leonard                                                        
    Name: Ray Leonard
    Title:   Chief Executive Officer and President
     Date:                                                            
 

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
to
Hyperdynamics Letter Agreement






Name of Holder
Number of Shares of Series B Stock Converted
Number of Shares of Common Stock Received Upon Conversion
Number of Shares of Common Stock to be Donated
Number of Warrants
Number of Warrants Cancelled
Number of Warrants to be Donated
TWJ Navigation, Inc.
1,069
5,918,519 ***
1,000,000
1,740,000
0
500,000
JJ Navigation, Inc.
82
607,407
0
0
0
0
CW Navigation, Inc.
396
2,933,333
333,333
580,000
0
0
KD Navigation, Inc.
396
2,933,333
333,333
580,000
0
0
KW Navigation, Inc
396
2,933,333
333,334
580,000
0
0
Michael E. Watts
67
496,297
0
1,500,000
1,000,000
500,000
Totals
2,406
15,822,222
2,000,000
4,980,000
1,000,000
1,000,000





***           This amount is derived by calculating a total of shares to issue
of 7,918,519 and reducing that amount by 2,000,000 shares pursuant to paragraph
1 of the letter agreement.



]


 
 

--------------------------------------------------------------------------------

 
